ORDER
PER CURIAM.
On consideration of the motion of appellants for leave to file a supplemental brief, the lodged supplemental brief, and the joint motion of parties to remand this case to the Superior Court with instructions to dismiss as moot, and it appearing that the above case is scheduled to be argued en banc on Tuesday, September 9, 1986, it is
ORDERED that the motions are granted and the Clerk is directed to file appellants’ lodged supplemental brief. It is
FURTHER ORDERED that this case is hereby remanded to the Superior Court with instructions to dismiss this matter as moot.